Exhibit 10.6
(WILLBROS LOGO) [c06144c0614400.gif]
WILLBROS GROUP, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made and entered
into effective as of the ________ day of _________________, 201__ (“Effective
Date”), by and between WILLBROS GROUP, INC., a Delaware corporation (the
“Company”), and _____________________________, an individual (“Employee”).
WITNESSETH:
WHEREAS, the Board of Directors of the Company (the “Board”) has adopted the
Willbros Group, Inc. 2010 Stock and Incentive Compensation Plan (the “Plan”),
for the purpose of promoting the success and enhancing the value of the Company
by linking the personal interests of the Participants (as defined in the Plan)
to those of the Company’s stockholders, and by providing Participants with an
incentive for outstanding performance; and
WHEREAS, ____________________________________ is a key employee of the Company
or an Affiliate, and the Committee (as defined in the Plan) desires to grant to
Employee a non-qualified stock option under the Plan;
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained, the parties hereto hereby agree as follows:
1. GRANT OF OPTION. The Company hereby grants to Employee the right and option
to purchase from the Company, during the periods and on the terms and conditions
hereinafter set forth, an aggregate of _______________ shares of its common
stock, par value $.05 per share (“Share” or “Shares”), at a price of $__________
per Share, being the Fair Market Value (as defined in the Plan) of a Share on
the Effective Date (hereinafter, the “Option”).
2. EXERCISE PERIODS. Subject to the terms of this Agreement, the Option shall
become exercisable, in whole or in part, only at the times and during the
periods and for the number of Shares set forth below:
(a) On or after __________________, but no later than __________________,
____________ Shares;
(b) On or after __________________, but no later than __________________,
____________ Shares;
(c) On or after __________________, but no later than __________________,
____________ Shares; and
(d) On or after __________________, but no later than __________________,
____________ Shares.

 

 



--------------------------------------------------------------------------------



 



3. EXERCISE OF OPTION. That portion of the Option which is exercisable may be
exercised, in whole or in part, by Employee only so long as Employee remains, on
or after the Effective Date, continuously in the employ of the Company or any of
its Affiliates except as otherwise provided by this Agreement. At the time of
exercise, Employee shall deliver to the Company a written notice duly signed by
Employee stating the number of Shares as to which the Option is being exercised
at that time, together with payment for the full exercise price of the Option
with respect to said Shares (a) in cash (or certified or bank cashier’s check
payable to the order of the Company); (b) by delivery of shares of common stock
of the Company then owned by Employee (such shares being valued at their Fair
Market Value at the time of such exercise); (c) by withholding by the Company of
Shares from the Shares issuable upon such exercise (such withheld Shares being
valued at their Fair Market Value at the time of such exercise); (d) in the
discretion of the Committee, by delivery of properly executed irrevocable
instructions to a securities broker (or, in the case of pledges, lender) to
(i) sell Shares subject to the Option and to deliver promptly to the Company a
sufficient portion of the proceeds of such sale transaction on behalf of
Employee to pay the exercise price of said Shares or (ii) pledge Shares subject
to the Option to a margin account maintained with such broker or lender, as
security for a loan, and such broker or lender, pursuant to irrevocable
instructions, delivers to the Company a sufficient portion of the loan proceeds
to pay the exercise price of said Shares; (e) by a combination of such methods;
or (f) by other means that the Committee deems appropriate; plus, in each case,
any applicable withholding tax thereon, whereupon certificates therefor or
evidence of book entry Shares will be issued to Employee. The minimum number of
Shares which may be purchased at any time by exercise of the Option is 100
Shares unless the number purchased is the total number purchasable under the
Option at that time. The Option shall not be exercisable with respect to
fractions of a Share. No exercise or failure to exercise as to a portion of the
Shares shall preclude a later exercise or exercises as to additional portions.
4. EMPLOYMENT. Nothing contained in this Agreement shall confer upon Employee
any right to continue in the employ of the Company or any of its Affiliates or
interfere in any way with the right of the Company or any Affiliate to terminate
Employee’s employment at any time with or without cause. A leave of absence
approved by the Company or any Affiliate shall not be deemed an interruption of
continuous employment under the Plan or this Agreement.
5. THE PLAN AND AMENDMENTS. This Agreement shall be subject to the terms and
conditions of the Plan as presently constituted and as may be amended hereafter
from time to time, including the discretion therein provided to the Committee.
Except as may be otherwise provided by the Plan, amendments to the Plan shall
constitute amendments to this Agreement and shall be incorporated herein without
the execution of any amendment or supplement hereto by the parties. The parties
further agree to any amendment of this Agreement, without the execution of any
amendment or supplement, upon notice from the Company to Employee that the terms
and conditions of this Agreement shall be amended to conform to any formal
guidelines published by the Secretary of the Treasury of the United States or
his or her delegate prescribing the requirements for non-qualified stock
options.

 

2



--------------------------------------------------------------------------------



 



6. STOCKHOLDER RIGHTS PRIOR TO EXERCISE OF OPTIONS. Neither Employee nor any of
Employee’s heirs, legal representatives or beneficiaries shall be deemed to have
any rights as a stockholder of the Company with respect to any Shares covered by
the Option until the date of the issuance by the Company of a certificate to
Employee or evidence of book entry registration for such Shares.
7. RIGHTS IN EVENT OF TERMINATION OF EMPLOYMENT.
(a) In the event of the death of Employee while in the employ of the Company or
any of its Affiliates, Employee’s estate or beneficiaries shall have a period up
to the later of one year after Employee’s death or 10 years after the date
hereof within which to exercise the Option, to the extent Employee could have
exercised the Option at the date of Employee’s death, unless the Committee, in
its sole discretion, extends such period. The Option, to the extent not
exercised during such period, shall terminate upon the expiration of such
period.
(b) In the event of Employee’s termination of employment with the Company and
its Affiliates by reason of Employee’s Disability (as hereinafter defined),
Employee, or Employee’s guardian or legal representative, shall have a period up
to the later of one year after commencement of Employee’s Disability or 10 years
after the date hereof within which to exercise the Option, to the extent
Employee could have exercised the Option at the date of commencement of
Employee’s Disability, unless the Committee, in its sole discretion, extends
such period. The Option, to the extent not exercised during such period, shall
terminate upon the expiration of such period. The term “Disability” shall mean
Employee’s inability to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death, or which has lasted or can be expected to last for a
continuous period of not less than 12 months.
(c) In the event of termination of Employee’s employment with the Company and
its Affiliates for any reason other than death or Disability, as described in
paragraphs (a) or (b) of this Section 7, Employee shall have a period of up to
three months from the date of termination of employment (but not beyond 10 years
after the date hereof) within which to exercise the Option, to the extent
Employee could have exercised the Option at the date of Employee’s termination
of employment. The Option, to the extent not exercised during such period, shall
terminate upon expiration of such period.
8. RIGHTS IN EVENT OF CHANGE OF CONTROL. Notwithstanding the provisions of
Section 2 above, in the event of a Change of Control (as hereinafter defined),
the Option shall become immediately and fully exercisable in the manner provided
in Section 3 hereof unless the Committee determines prior to the Change of
Control, in accordance with Section 14.2 of the Plan, that the Option shall not
become exercisable upon the occurrence of the Change of Control. The term
“Change of Control” shall have the meaning provided in the Plan, except that for
purposes of clauses (a) and (b) of such definition, “fifty percent (50%) or
more” shall be substituted for “thirty percent (30%) or more” each place it
appears in clauses (a) and (b) of such definition.

 

3



--------------------------------------------------------------------------------



 



9. SHARES RESERVED; TAXES. The Company shall at all times during the term of the
Option reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of this Agreement. The Company shall pay all original
issue taxes with respect to the issue of Shares pursuant hereto and all other
fees and expenses necessarily incurred in connection therewith.
10. INVESTMENT REPRESENTATION. Employee represents to the Company and agrees
that if Employee exercises the Option, in whole or in part, at a time when there
is not in effect under the U.S. Securities Act of 1933, as amended, a
registration statement relating to the Shares issuable upon exercise hereof and
available for delivery a prospectus meeting the requirements of Section 10 of
said Act, Employee will acquire such Shares upon such exercise for the purpose
of investment and not with a view to their resale or distribution and that, upon
each such exercise of the Option, Employee will furnish to the Company a written
statement to such effect, satisfactory to the Company in form and substance.
Such written agreement shall also state that such Shares shall not be
transferred except pursuant to an effective registration statement under said
Act or in accordance with an exemption from registration thereunder. If
certificates are provided for Shares issued hereunder, they shall bear the
following legend if a registration statement relating to the Shares issuable
upon exercise hereof is not in effect at the time of exercise of the Option:
The securities evidenced by this certificate have not been registered under the
U.S. Securities Act of 1933 or any other securities laws. These securities have
been acquired for investment and may not be sold or transferred for value in the
absence of an effective registration of them under the U.S. Securities Act of
1933 and any other applicable securities laws, or receipt by the Company of an
opinion of counsel or other evidence acceptable to the Company that such sale or
transfer is exempt from registration under such acts and laws.
11. PAYMENT OF WITHHOLDING TAX. Upon exercise by Employee of the Option, the
Company shall have the right to deduct from any cash amounts otherwise payable
to Employee any amounts required to satisfy all tax withholding requirements
imposed upon such exercise under applicable federal, state, local or other laws.
Alternatively, to satisfy any such withholding requirements, the Company may, at
the request of Employee, but shall not be required to (a) withhold from the
number of Shares to be issued that number of Shares (based on the Fair Market
Value of the Shares at the time of such exercise) necessary to satisfy such tax
withholding requirements or (b) accept delivery from Employee of shares of
common stock of the Company then owned by Employee (such shares being valued at
their Fair Market Value at the time of such exercise) as is sufficient to
satisfy such tax withholding requirements.

 

4



--------------------------------------------------------------------------------



 



12. NO TRANSFERABILITY; LIMITED EXCEPTIONS TO TRANSFER RESTRICTIONS.
(a) Unless otherwise expressly provided in this Section 12, the Option shall not
be transferable.
(b) All or a portion of the Option may be transferred by Employee to (i) the
spouse, children, stepchildren or grandchildren of Employee (“Immediate Family
Members”), (ii) a trust or trusts for the benefit of Employee and/or Immediate
Family Members, (iii) an entity or entities whose beneficiaries or beneficial
owners are Employee and/or Immediate Family Members, or (iv) such other persons
or entities as may be approved by the Committee, in its sole discretion;
provided, that, in each case, subsequent transfers of such transferred Option
shall be prohibited except for transfers to the transferees described in this
paragraph (b) or by will or the laws of descent and distribution. Following
transfer, any such Option shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer; provided, that, for
purposes of Sections 3, 6, 7, 10 and 14 hereof, the term “Employee” shall be
deemed to refer to the transferee except for the events of termination of
employment and other employment aspects of said Sections relating to Employee
which shall continue to refer to Employee. The events of termination of
employment of Section 7 shall continue to be applied with respect to Employee,
following which the Option shall be exercisable by the transferee only to the
extent, and for the periods specified in Section 7. The events of forfeiture of
Section 13 shall continue to be applied with respect to Employee, following
which the Option shall be forfeited and shall no longer be exercisable by the
transferee. Employee shall remain subject to any withholding taxes incurred upon
exercise by transferee of a transferred Option.
(c) The transfer restrictions set forth in paragraph (a) of this Section 12
shall not apply to:
(i) transfers to the Company;
(ii) the designation of a beneficiary to receive benefits in the event of
Employee’s death or, if Employee has died, transfers to Employee’s beneficiary,
or, in the absence of a validly designated beneficiary, transfers by will or the
laws of descent and distribution;
(iii) transfers pursuant to a domestic relations order; or
(iv) if Employee has suffered a Disability, permitted transfers on behalf of
Employee by Employee’s guardian or legal representative.

 

5



--------------------------------------------------------------------------------



 



13. FORFEITURE AND CLAWBACK.
(a) Employee agrees that in the event Employee violates the confidentiality,
non-competition, non-solicitation or non-disparagement provisions of any
agreement between Employee and the Company or any Affiliate, or any plan of the
Company or any Affiliate in which Employee participates, including any severance
plan, Employee will forfeit in its entirety any remaining portion of the Option
which has not previously been exercised under Section 3, irrespective of whether
the remaining portion of the Option is currently exercisable in whole or in part
at the time when it is forfeited, and all of Employee’s rights thereto shall
terminate without any payment of consideration by the Company.
(b) Notwithstanding any other provision of the Plan or this Award Agreement to
the contrary, Employee acknowledges that any incentive-based compensation paid
to Employee hereunder may be subject to recovery by the Company under any
clawback policy which the Company may adopt from time to time, including without
limitation any policy which the Company may be required to adopt under
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
the rules and regulations of the U.S. Securities and Exchange Commission
thereunder or the requirements of any national securities exchange on which the
Company’s Common Stock may be listed. Employee agrees to promptly return any
such incentive-based compensation which the Company determines it is required to
recover from Employee under any such clawback policy.
14. DESIGNATION OF BENEFICIARY. Employee’s beneficiary for receipt of any
payment made under this Award Agreement in the event of Employee’s death shall
be the person(s) designated as Employee’s beneficiary(ies) for life insurance
benefits under the Company’s life insurance benefits plan unless Employee
designates a different beneficiary on a form prescribed by the Company. If no
beneficiary is designated, upon Employee’s death, payment shall be made to
Employee’s estate.
15. NOTICES. All notices required or permitted to be given pursuant to this
Agreement shall be in writing and delivered by hand, telegram or mail, addressed
as follows:

     
If to the Company:
  Lori Pinder
 
  Deputy Corporate Secretary
 
  4400 Post Oak Parkway, Suite 1000
 
  Houston, Texas 77027
 
   
If to Employee:
  The address for Employee set forth on the
 
  records of the Company or an Affiliate

Each notice shall be deemed to have been given on the date it is received. Such
addresses may be changed by notice given by the party making such change
delivered to the other party hereto.

 

6



--------------------------------------------------------------------------------



 



16. BINDING AGREEMENT. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, legal
representatives, beneficiaries, successors and assigns.
17. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
IN WITNESS WHEREOF, Employee has executed this Agreement, and the Company has
caused this Agreement to be executed by its duly authorized officer, effective
as of the day and year first above written.

            “Company”

WILLBROS GROUP, INC.
      By:           Name:           Title:           “Employee”              
Name:      

 

7